Citation Nr: 9928176	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-32 765A	)	DATE
	)
	)


THE ISSUE

Whether a May 1990 decision of the Board of Veterans' 
Appeals, that denied entitlement to service connection for 
bilateral knee disorders, should be revised or reversed on 
the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1946 to September 1958.

2.  The Board issued a decision on the issue of entitlement 
to service connection for bilateral knees disorders in May 
1990.  The veteran was notified thereof and he appealed to 
the United States Court of Veterans Appeals (the Court).  

3.  The Court issued a decision that affirmed the Board's 
decision in December 1991 and again in February 1992.  
Crouch v. Derwinski, No. 90-939 (U.S. Vet. App. Dec. 10, 
1991)[see also 2 Vet. App. 174 (table)]; Crouch v. 
Derwinski, No. 90-939 (U.S. Vet. App. Feb. 7, 1992).

4.  The veteran appealed the Court's action to the United 
States Court of Appeals for the Federal Circuit which 
dismissed the veteran's appeal  Crouch v. Derwinski, 975 F. 
2d 869 (1992). 

5.  In April 1999, the veteran filed a motion for revision 
of the Board's 1990 decision based on clear and unmistakable 
error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion is dismissed with prejudice to refiling.  
Rule of Practice 140(b), 64 Fed. Reg. 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1400(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1990, the Board issued a decision concerning the 
issue of entitlement to service connection for bilateral 
knee disorders.  See Board Decision, May 14, 1990.  That 
claim before the Board arose from a denial of benefits by 
the Atlanta Regional Office (RO).  See Original Decision, VA 
Form 21-6796, Rating Decision, November 4, 1987.  In that 
decision, the RO had found that while the veteran had 
suffered injuries to the knees while in service, said 
injuries were acute and transitory, and did not produce 
residuals.  After being notified of the RO's decision, the 
veteran attempted to reopen his claim.  The RO again denied 
the veteran's claim in 1989, thus confirming its previous 
1987 action.  VA Form 21-6789, Deferred or Confirmed Rating 
Decision, February 10, 1989.  The veteran was notified of 
the confirmed decision and he appealed to the Board for 
review.  

After receiving the claim, the Board reviewed all of the 
evidence of record and determined, like the RO had in 1987, 
that the veteran had experienced injuries to the knees while 
he was in service.  The Board acknowledged that the veteran 
was then currently experiencing bilateral knee problems.  
However, the Board also found evidence etiologically linking 
the veteran's then current condition with his military 
service was not presented.  It also concluded that the 
veteran's inservice injuries were acute and transitory and 
did not lead to the development of the conditions of the 
knees from which he was then suffering.  

The veteran was then notified of the decision, and he 
appealed the Board's decision to the United States Court of 
Veterans Appeals.  This body has since been renamed as the 
United States Court of Appeals for Veterans Claims and will 
be hereinafter known as the Court.  In Crouch v. Derwinski, 
No. 90-939 (U.S. Vet. App. Dec. 10, 1991)[see also 2 Vet. 
App. 174 (table)], the Court noted:

	. . . Appellant maintains on appeal 
that the BVA [the Board] erred when it 
found, after consideration of all the 
evidence, that appellant's knee condition 
began long after service and was not 
incurred in or aggravated during service.

	Upon consideration of appellee's 
[the VA's] motion for summary affirmance, 
appellant's brief, and a review of the 
record before this Court, it is the 
Court's holding that the veteran has not 
demonstrated that the BVA committed 
either factual or legal error which would 
warrant reversal. . . . Accordingly, 
summary affirmance is appropriate. . . .

	Therefore, appellee's motion for 
summary affirmance is GRANTED and the 
decision of the BVA is affirmed.

The Court then vacated its December 1991 decision.  Crouch 
v. Derwinski, No. 90-939 (U.S. Vet. App. Feb. 7, 1992).  
However, such a vacation was merely a procedural action.  
The February 1992 decision not only reentered the 
conclusions that were made in December 1991 but it was 
amended to include a denial of the veteran's motion to 
remand.   

The veteran then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (see table, 
2 Vet. App. 342 (Crouch v. Derwinski)). where the veteran's 
claim was dismissed.  Crouch v. Derwinski, 975 F. 2d 869 
(1992).  No further appeals were forthcoming from the 
veteran.

The veteran then sought reconsideration of the Board's 
decision.  In both instances, reconsideration was denied.  
Letter to the veteran, February 27, 1998; Letter to the 
veteran, June 9, 1998.  Shortly thereafter, the laws and 
regulations governing Board decisions were amended so that a 
veteran could claim clear and unmistakable error in prior 
Board decisions upon motion.  See Federal Register, January 
13, 1999, Vol. 64, No. 8, pages 2134 to 2141, effective 
February 12, 1999, codified at 38 C.F.R. § 20.1400 et. seq.  
Because the veteran had been in correspondence with the 
Board about his case, the veteran was informed of the 
January 1999 change in the law.

Responding to the Board's letter, the veteran, in April 
1999, submitted a letter, that would be considered a motion, 
claiming clear and unmistakable error in the Board's May 
1990 decision.  Letter from the veteran with numerous 
attachments, April 21, 1999.  A motion for revision of a 
decision based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Rule of 
Practice 1404(a), 64 Fed. Reg. 2139 (1999) (to be codified 
at 38 C.F.R. § 20.1404(a)).

With respect to whether the veteran has filed a motion in 
accordance with 38 C.F.R. § 20.1404 (1999), the Board finds 
that it need not address the validity of the veteran's 
claim.  Rule 1400 [38 C.F.R. § 20.1400 (1999)] states that a 
Board decision may be reviewed to determine whether clear 
and unmistakable error exists unless that Board decision was 
appealed and decided upon by a court of competent 
jurisdiction.   The veteran appealed the Board decision to 
the Court.  The Court, as reported above, issued a decision 
on the merits of the Board's decision.  The Court affirmed 
the Board's decision, and on appeal, the Federal Circuit 
affirmed the Court's affirmance.  Both the Court's and the 
Federal Circuit's decisions are final decisions.  Since the 
Board decision has been appealed and a decision has been 
rendered concerning the Board's decision (by two courts of 
competent jurisdiction), the veteran may not bring a motion 
to revise the Board's 1990 decision.

Because the moving party's action fails to comply with the 
requirements set forth in Rule of Practice 1400(b)(1), 64 
Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400(b)(1), the motion is dismissed with prejudice.


ORDER

The motion is dismissed with prejudice to refiling.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


  The Court's specific words were:  "ORDERED that the judgment dated December 27, 1991 herein is 
vacated and is reentered this date as amended to include a denial of the motion to remand."
  The exact language of 38 C.F.R. § 20.1400 (1999) is:

	(a)  Review to determine whether clear and unmistakable error 
exists in a final Board decision may be intitiated by the Board, on its own 
motion, or by a party to that decision (as the term "party" is defined in 
Rule 1401(b)(§ 20.1401(b) of this part) in accordance with Rule 1404 
(§ 20.1404 of this part).

	(b)  All final Board decisions are subject to revision under this 
subpart except:

	(1)  Those decisions whch have been appealed to and decided by 
a court of competent jurisdiction; and

	(2)  Decisions on issues which have subsequently been decided 
by a court of competent jurisdiction.

